                 Case 2:20-cv-00372-RAJ Document 4 Filed 03/18/20 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7                                                                  The Honorable Brian A. Tsuchida
 8                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE
10   GABRIELLA KERTESZ, pro se and all                       NO. 20-CV-00372 BAT
     other similarly situated citizens,
11                                                           NOTICE OF APPEARANCE FOR
                               Plaintiff,                    DEFENDANT
12
            v.
13
     BOB FERGUSON,
14
                               Defendant.
15

16

17   TO:              GABRIELLA KERTESZ, Plaintiff, Pro Se;

18   AND TO:          CLERK, U.S. District Court, Western District of Washington.

19           PLEASE TAKE NOTICE that KELSEY MARTIN, Assistant Attorney General,

20   without waiving objections as to improper service, jurisdiction or venue, hereby appears as the

21   attorney for Defendant, BOB FERGUSON, in the above-entitled action, effective immediately.

22   It is requested that any and all further pleadings, except original process, be served upon the

23   undersigned attorney at the address listed below.

24   ///

25   ///

26   ///

        NOTICE OF APPEARANCE FOR                         1              ATTORNEY GENERAL OF WASHINGTON
                                                                             Agriculture & Health Division
        DEFENDANT20-CV-00372 BAT -- NO.                                       7141 Cleanwater Drive SW
        20-CV-00372 BAT                                                             PO Box 40109
                                                                              Olympia, WA 98504-0109
                                                                                     360-586-6500
          Case 2:20-cv-00372-RAJ Document 4 Filed 03/18/20 Page 2 of 3




 1       DATED this 18th day of March, 2020.
 2                                             ROBERT W. FERGUSON
                                               Attorney General
 3

 4                                             s/ Kelsey Martin
                                               Kelsey Martin, WSBA No. 50296
 5                                             Assistant Attorney General
                                               7141 Cleanwater Drive SW
 6                                             PO Box 40109
                                               Olympia, WA 98504-0109
 7                                             360-586-6470
                                               Kelsey.Martin@atg.wa.gov
 8                                             Attorney for Defendant
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     NOTICE OF APPEARANCE FOR                  2             ATTORNEY GENERAL OF WASHINGTON
                                                                  Agriculture & Health Division
     DEFENDANT20-CV-00372 BAT -- NO.                               7141 Cleanwater Drive SW
     20-CV-00372 BAT                                                     PO Box 40109
                                                                   Olympia, WA 98504-0109
                                                                          360-586-6500
             Case 2:20-cv-00372-RAJ Document 4 Filed 03/18/20 Page 3 of 3




 1                                  CERTIFICATE OF SERVICE
 2          I hereby certify that on March 18, 2020, I caused a copy of the foregoing document to
 3   be electronically filed with the Clerk of the Court using the CM/ECF system and to be served
 4   on all parties or their counsel of record via United States Postal Service postage prepaid:
 5          GABRIELLA KERTESZ
            9702 1ST AVE NW
 6          SEATTLE, WA 98117

 7          I certify under penalty of perjury that the foregoing is true and correct.

 8          DATED this 18th day of March, 2020, at Tumwater, WA.

 9

10                                                 _____________________________________
                                                   JESSICA MAY
11                                                 Legal Assistant

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

       NOTICE OF APPEARANCE FOR                         3                ATTORNEY GENERAL OF WASHINGTON
                                                                              Agriculture & Health Division
       DEFENDANT20-CV-00372 BAT -- NO.                                         7141 Cleanwater Drive SW
       20-CV-00372 BAT                                                               PO Box 40109
                                                                               Olympia, WA 98504-0109
                                                                                      360-586-6500
